DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, with respect to the combination of Lumpe, Kleinschmidt and Luckey, filed November 1, 2021 have been fully considered but they are not persuasive. Applicant argues that it would not be obvious for one skilled in the art to make the combination since “both Lumpe and Luckey relate to hydroforming, and the gas forming steps and temperatures suggested in Kleinschmidt would be considered unsuitable in the hydroforming process described by Lumpe and Luckey.”
The examiner respectfully disagrees. Lumpe et al discloses in column 3 lines 10-15 that the pressure medium used to expand the member can be air and therefore is not solely related to a hydroforming process. Additionally, the teaching of Luckey was simply to show that it is well known in the art to manufacture vehicle rails from an aluminum metal. Therefore it would have been obvious to one having ordinary skill in the art to combine the given references since they are all analogous by either relating to a gas forming process or illustrating common knowledge of known materials to use in the art. 

Claim Objections
Claim 19 is objected to because of the following informalities:  it is suggested to amend the limitation starting on line 12 “until a section of the hollow aluminum profile is distended until the outer wall” to read as “until a section of the hollow aluminum profiled is distended such that the outer wall”.  
Claim 38 is objected to because of the following informalities:  it is suggested to amend the limitation starting on line 11 “until a section of the hollow aluminum profile is distended until the outer wall” to read as “until a section of the hollow aluminum profiled is distended such that the outer wall”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 22, the claim states “a duration of more than or equal to 60 seconds” this renders the claim indefinite since claim 19, from which claim 22 depends, previously sets forth that the duration is within the range of 2 seconds to 240 seconds however the range of “more than or equal to 60 seconds” encompasses a range of 60 to infinity and thereby encompassing values outside of the claimed range of claim 19. Clarification and/or correction is required.
With regards to claim 23, the claim states “for a duration of less than 60 seconds” this renders the claim indefinite since claim 19, from which claim 23 depends, previously recites that the duration is within the range of 2 second to 240 seconds, however the range of “less than 60 seconds” encompasses a range of 0-60 seconds thereby encompassing values (0-1.9 seconds) outside of the claimed range of claim 19. Clarification and/or correction is required.
With regards to claim 27, the claim states “rotating the hollow aluminum profiled 90 degrees around a lengthwise axis after being place in the cavity of the bending tool and before being place in the cavity of the forming tool”, it is unclear if the limitation “place in the cavity of the bending tool” is intending 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-23, 25, 27, 29-30, 32-33 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumpe et al (US 6,250,528) in view of Klienschmidt et al (US 6,349,583), Pfaffmann et al (US 7,024,897) and Luckey et al (UC 2016/0001345).
In reference to claims 19-22, Lumpe et al discloses a method of manufacturing a formed aluminum component [see figure 8], the method comprising providing a hollow aluminum profile (11), the hollow aluminum profile having a predetermined length and comprising an outer wall having a predetermined thickness, 

placing the hollow aluminum profile (11) in a cavity of a forming tool [see col. 3 lines 4-6] and subjecting an interior of the hollow aluminum profile to elevated gas pressure [see col. 3 lines 11-12], whereby a section of the hollow aluminum profile is distended until the outer wall of the hollow aluminum profile abuts the forming tool, thereby providing a formed aluminum component [see figure 8].
Lumpe et al discloses the invention substantially as claimed except for wherein the bending tool and the forming tool are heated to a tool temperature between 350°C and 470°C. 
Klienschmidt et al teaches that heating the workpiece to be formed and the forming tool to a temperature between 200°C and 400°C results in the achievement of significant increases of the change in shape of the workpiece with simultaneous significant reduction of the forming forces during a forming process [see col. 1 line 66-col. 2 line 3]. Furthermore, Lumpe teaches that due to the heating of the workpiece and forming tool within the temperature range of 200°C and 400°C inner gas pressures between 150 bar to 500 bar are sufficient for performing expansion of the workpiece [see col. 2 lines 55-59].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lumpe et al to include heating the bending and forming tools to within a tool temperature range of 200°C and 400°C [it is noted that a portion the claimed range of 350°C to 470°C is encompassed within the range taught by Kleinschmidt] thereby reducing the required elevated gas pressure to a pressure of 150 bar to 500 bar, as taught by Kleinschmidt, in order to reduce the required forming forces and significantly increase the change in shape of the workpiece during the forming processes. 
Lumpe et al discloses the invention substantially as claimed except for wherein the aluminum profile is of a 6000 or 700 series aluminum.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum material of Lumpe to be an AA6xxx aluminum alloy material, as taught by Luckey, Jr., since Luckey, Jr. teaches it is common for vehicle rails to be formed of such a material and both methods are forming a final product of a vehicle rail. 
Lumpe et al discloses the invention substantially as claimed except for wherein the expansion of the hollow aluminum profile occurs for a duration of between 2 seconds and 240 seconds.
Pfaffmann et al teaches of that the benefit of using a hot gas pressure to expand a hollow workpiece to a desired shape increases forming times of the metal blank to about 2 seconds to 40 seconds thus increasing deformable speeds and achieving more than 100% uniform tensile elongation for aluminum alloys [see col. 12 lines 28-35]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the gas of Lumpe et al to be a hot gas, as taught by Pfaffmann et al, in order to obtain the benefit of increased forming times between 2 seconds and 40 seconds, increased deformable speeds and more than 100% uniform tensile elongations of the hollow aluminum profile.
In reference to claim 23, the combination of Lumpe, Kleinschmidt, Luckey, Jr. and Pfaffmann et al discloses the claimed invention except for wherein the tool temperature is within the range of 450°C and 470°C. 
However, Kleinschmidt does teach that a tool temperature to be within a range of 200°C and 400°C reduces the needed forming forces and increase the change in shape of the workpiece [see col. 1 line 66-col. 2 line 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool temperature to be between 450°C and 470°C, since it has been In re Aller, 105 USPQ 233].
In reference to claim 25, Lumpe further discloses the hollow aluminum profile (11) has a substantially circular cross-section.
Lumpe discloses the invention substantially as claimed except for wherein the predetermined outer wall thickness is 1 mm to 10 mm.
However, Luckey, Jr. teaches that it is common in the art to form extruded tubes having an outer wall thickness of 2.8 mm or 3.5 mm into vehicle rails via gas pressure forming [see paragraph 0088]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extruded hollow profile of Lumpe to have an outer wall thickness of either 2.8 mm or 3.5 mm, since Luckey, Jr. teaches such a wall thickness in sufficient to withstand gas pressure forming to produce a vehicle rail. 
In reference to claim 27, the combination further discloses rotating the hollow aluminum profile 90° around a lengthwise axis after press bending with the bending tool and before being placed in the cavity of the forming tool. 
In reference to claim 29, the combination further discloses preheating the hollow aluminum profile prior to placing the profile in the cavity of the bending tool for a duration of 10 seconds to 10 minutes [it is noted that elevating a room temperature workpiece to a temperature of between 200°C and 400°C would require more than 10 seconds].
In reference to claim 30, Lumpe further discloses providing the hollow aluminum profile (11) with a lubricant to assist with reducing friction between the profile and tool [see col. 3 lines 16-18].
In reference to claims 32 and 33, Pfaffmann et al further teaches of cooling a metal workpiece following the hot gas forming by forcedly using gas for the purpose of obtaining certain desired metallurgical properties of the metal [see col. 6 lines 13-15 & col. 14 lines 61-66].

In reference to claim 34, Luckey Jr. further teaches of performing chemical treatment following the pressure forming for the purpose of obtaining a desired final product. It is noted that etching is a form a chemical treatment and therefore falls under the scope taught by Lucky, Jr. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lumpe to include a chemical treatment, i.e. etching, as taught by Luckey, Jr. in order to obtain a desired final component. 
In reference to claim 35, Lumpe further discloses heat treating the formed aluminum component at a temperature of 180°C for eight hours [see col. 3 lines 40-44].

2.	Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumpe in view of Kleinschmidt, Luckey, Jr. and Pfaffmann et al as applied to claim 19 above, and further in view of Roper et al (US 5,481,892).
In reference to claim 26, the combination disclose the invention substantially as claimed except for wherein the bending tool and the forming tool are integrated into a single tool having separate cavities.
However, Romper et al teaches of utilizing a single tool having a cavity for bending and a cavity for pressure forming in order to form a tubular blank and allow for the simultaneous operations occurring on different workpiece at a time. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolings of Lumpe such that the bending tool and the forming tool are integrated into a single tool, as taught by Romper et al, in order to allow for forming different workpiece simultaneously. 
In reference to claim 28, the combination disclose the invention substantially as claimed except for wherein the bending tool and the forming tool are integrated into a single tool having a single cavity.
However, Romper et al teaches of utilizing a single tool having a single cavity for bending and a cavity for pressure forming for the purpose of forming the workpiece in a single forming operation. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolings of Lumpe such that the bending tool and the forming tool are integrated into a single cavity of a tool, as taught by Romper et al, in order to form the workpiece in a single operation. 

3.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumpe in view of Kleinschmidt, Luckey, Jr. and Pfaffmann et al as applied to claim 30 above, and further in view of Schwab et al (US 2009/0029887).
The combination discloses the invention substantially as claimed except for wherein the lubricant is an aqueous graphite lubricant.
However, Schwab et al teaches it is well known in the art to provide lubricant coating surfaces containing graphite for the purpose of reducing friction between the tool and workpiece during a forming operation.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubricant of Lumpe to be a graphite lubricant coating, as taught by Schwab et al, in order to reduce friction between the tool and workpiece during a forming operation.

4.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumpe et al (US 6,250,528) in view of Klienschmidt et al (US 6,349,583) and Roper et al (US 5,481,892).
In reference to claim 38, Lumpe et al discloses a method of manufacturing a formed aluminum component [see figure 8], the method comprising providing a hollow aluminum profile (11), the hollow aluminum profile having a predetermined length and comprising an outer wall having a predetermined thickness, 
placing the hollow aluminum profile (11) in a cavity of a bending tool and press bending the hollow aluminum profile using the bending tool [see col. 2 lines 67; figure 7],
placing the hollow aluminum profile (11) in a cavity of a forming tool [see col. 3 lines 4-6] and subjecting an interior of the hollow aluminum profile to elevated gas pressure [see col. 3 lines 11-12], whereby a section of the hollow aluminum profile is distended until the outer wall of the hollow aluminum profile abuts the forming tool, thereby providing a formed aluminum component [see figure 8].
Lumpe et al discloses the invention substantially as claimed except for wherein the bending tool and the forming tool are heated to a tool temperature between 350°C and 470°C. 
Klienschmidt et al teaches that heating the workpiece to be formed and the forming tool to a temperature between 200°C and 400°C results in the achievement of significant increases of the change in shape of the workpiece with simultaneous significant reduction of the forming forces during a forming process [see col. 1 line 66-col. 2 line 3]. Furthermore, Lumpe teaches that due to the heating of the workpiece and forming tool within the temperature range of 200°C and 400°C inner gas pressures between 150 bar to 500 bar are sufficient for performing expansion of the workpiece [see col. 2 lines 55-59].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lumpe et al to include heating the bending and forming tools to within a tool temperature range of 350°C and 400°C [it is noted that a portion the claimed range of 350°C to 470°C is encompassed within the range taught by Kleinschmidt] thereby reducing the required elevated gas pressure to a pressure of 150 bar to 500 bar, as taught by Kleinschmidt, 
The combination discloses the invention substantially as claimed except for wherein the bending tool and the forming tool are integrated into a single tool having separate cavities.
However, Romper et al teaches of utilizing a single tool having a cavity for bending and a cavity for pressure forming in order to form a tubular blank and allow for the simultaneous operations occurring on different workpiece at a time. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the bending tool and the forming tool are integrated into a single tool in order to allow for forming different workpiece simultaneously. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725